Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on June 07, 2022, the Examiner acknowledges the following: 
Claims 1 – 20 were not amended. 
Currently claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement
3.	The IDS document filed on 06/07/2022 is acknowledged.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Allowable Subject Matter
5.	Claims 1 – 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The closest related/prior art of record teaches: 

	An apparatus (Reyserhove – US  2020/0195828 A1) comprising an array of pixel cells, wherein each pixel cell of the array of pixel cells includes: a memory to store pixel-level programming data and measurement data; and light measurement circuits configured to, based on the pixel-level programming data from the memory, perform a light measurement operation to generate the measurement data, and to store the measurement data at the memory; and a peripheral circuit configured to: receive a pixel array programming map including pixel-level programming data targeted at each pixel cell; extract the pixel-level programming data from the pixel array programming map; and transmit the pixel-level programming data to each pixel cell of the array of pixel cells for storage at the memory of the each pixel cell and to individually control the light measurement operation and a generation of the measurement data at the each pixel cell. Even though Reyserhove teaches the pixel programming feature as in the independent claims 1 and 20, it does not specifically discloses a disabling generation function of the digital pixel data and furthermore, it was filed after the instant application and therefore, it does not qualify as a prior art.
Other related art teaches an integrated-circuit image sensor (Smith – US 2017/0310910 A1) comprising a pixel array having a plurality of pixels disposed in rows and columns; a plurality of pixel read-out lines coupled to respective columns of the pixels; a plurality of comparator circuits each coupled to a respective one of the pixel read-out lines; an analog-to-digital converter (ADC) circuit; and a first multiplexing circuit having inputs coupled respectively to the pixel read-out lines and an output coupled to an input of the ADC circuit, wherein each one of the plurality of comparator circuits comprises (i) a first input to receive a respective pixel read-out signal from a selected pixel within the column of pixels to which the respective pixel read-out line is coupled, (ii) a second input to receive a selected threshold level, and (iii) circuitry to generate a comparator-result signal that indicates whether the pixel read-out signal from the selected pixel exceeds the selected threshold level, and wherein the integrated-circuit image sensor further comprises circuitry to selectively disable operation of the ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal; however, in Smith rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval (See [0133]). Even though, Smith teaches some features of the invention such as an image sensor comprising a pixel array having a plurality of pixels disposed in rows and columns; a plurality of pixel read-out lines coupled to respective columns of the pixels; a plurality of comparator circuits each coupled to a respective one of the pixel read-out lines; an analog-to-digital converter (ADC) circuit and circuitry to selectively disable operation of the ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal; however, in Smith rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval (See [0133]), Smith fails to teach the combination of limitations as disclosed in the independent claims 1 and 20. Another related/prior art of record teaches a focal plane imaging apparatus (Tyrrell – US 2017/0041571 A1) comprising a plurality of photodetectors, the plurality of photodetectors comprising a first photodetector to convert a first portion of light that is scattered and/or reflected from a scene into a first analog signal and a second photodetector to convert a second portion of light that is scattered and/or reflected from the scene into a second analog signal; a plurality of analog to digital converters (ADCs), the plurality of ADCs comprising a first ADC electrically coupled to the first photodetector and configured to convert the first analog signal into a first digital signal and a second ADC electrically coupled to the second photodetector and configured to convert the second analog signal into a second digital signal; a plurality of digital registers, the plurality of digital registers comprising a first digital register electrically coupled to the first ADC and configured to store a first digital number representing the first digital signal and a second digital register electrically coupled to the second ADC and configured to store a second digital number representing the second digital signal; and a distributed control pattern generator operably coupled to the plurality of ADCs and/or the plurality of digital registers and configured to modulate, at a rate faster than a readout rate of the plurality of digital registers, storage of the first digital number with a first pseudo-random modulation and to modulate storage of the second digital number with a second pseudo-random modulation so as to control spatial correlation of the first digital number with the second digital number. Even though, Tyrrell teaches an imaging apparatus with a plurality of photodetectors and a plurality of ADCs, a plurality of registers coupled to the plurality of ADCs, wherein it stores a first or a second digital number, Tyrrell fails to teach or to suggest the combination of limitations as disclosed in the independent claims 1 and 20.
In summary, the related/prior art of record teaches an apparatus including a plurality of pixel cells that performs light measurement operation and also includes a peripheral circuit, which receives a pixel array programming map including pixel-level programming data targeted at each pixel cell and storing the data (See Reyserhove) or an image sensor comprising a pixel array having a plurality of pixels disposed in rows and columns; a plurality of pixel read-out lines coupled to respective columns of the pixels; a plurality of comparator circuits each coupled to a respective one of the pixel read-out lines; an analog-to-digital converter (ADC) circuit and circuitry to selectively disable operation of the ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal. In this case, rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval (See Smith) or an imaging apparatus with a plurality of photodetectors and a plurality of ADCs, a plurality of registers coupled to the plurality of ADCs, wherein it stores a first or a second digital number (See Tyrrell); the related/prior art of record fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claims 1 and 20. It fails to teach an apparatus comprising an array of pixel cells, wherein each pixel cell id configured to perform a light measurement operation and generate a digital output of the light measurement operation; a peripheral circuit configured to receive a pixel array programming map including programming data targeted at each pixel cell of the array; and configure the light measurement operation at each pixel cell based on the programming data targeted at the each pixel cell; and an image processor configured to generate an image frame based  on the digital outputs of at least some of the array of pixel cells, wherein the peripheral circuit is further configured to disable generation of digital pixel data from one or more pixel cells of the array of pixel cells based on the pixel array programming map as in claim 1 or a method comprising receiving a pixel array programming map including programming data targeted at each pixel cell of an array of pixel cells; extracting first programming data for a first pixel cell of the array of pixel cells from the pixel array programming map; extracting second programming data for a second pixel cell of the array of pixel cells from the pixel array programming map; configuring a first light measurement operation at the first pixel cell based on the first programming data; configuring a second light measurement operation at the second pixel cell based on the second programming data; and generating an image frame based on digital pixel data output by at least one of the first pixel cell or the second pixel cell, wherein at least one of the first or second light measurement operations comprises disabling generation of digital pixel data from the respective first or second pixel cell as in claim 20.

Regarding Claim 1:
	The prior/related art of record teaches an apparatus with a pixel array wherein each pixel includes a peripheral circuit, which receives a pixel array programming map including pixel-level programming data targeted at each pixel cell and storing the data or and image sensor with a pixel array with pixels in rows and columns that include readout circuit with  column ADCs that selectively disables some of the ADCs rather than disabling the pixels; however, it fails to clearly teach or suggest the combination of limitations as disclosed in independent claim 1.
	The combination of Reyserhove combined with Smith and Tyrrell fails to explicitly disclose “An apparatus comprising: an array of pixel cells, each pixel cell of the array of pixel cells configured to perform a light measurement operation and to generate a digital output of the light measurement operation; a peripheral circuit configured to: receive a pixel array programming map including programming data targeted at each pixel cell of the array of pixel cells; and configure the light measurement operation at the each pixel cell based on the programming data targeted at the each pixel cell; and an image processor configured to generate an image frame based on the digital outputs of at least some of the array of pixel cells, wherein the peripheral circuit is further configured to disable generation of digital pixel data from one or more pixel cells of the array of pixel cells based on the pixel array programming map”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.

In regards to claims 2 – 19; claims 2 – 19 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art of record. On the other hand, they add new limitations to claim 1, which are not taught by the prior art of record either. Therefore, claims 2 – 19 are allowable over the prior art of record for the same reasons as claim 1.

Regarding Claim 20:
	The prior/related art of record teaches an apparatus with a pixel array wherein each pixel includes a peripheral circuit, which receives a pixel array programming map including pixel-level programming data targeted at each pixel cell and storing the data or and image sensor with a pixel array with pixels in rows and columns that include readout circuit with  column ADCs that selectively disables some of the ADCs rather than disabling the pixels; however, it fails to clearly teach or suggest the combination of limitations as disclosed in independent claim 20.
The combination of Reyserhove combined with Smith and Tyrrell fails to explicitly disclose “A method comprising: receiving a pixel array programming map including programming data targeted at each pixel cell of an array of pixel cells; 6 KILPATRICK TOWNSEND 75524829 1Serial No. 16/421,441 Attorney Docket 1128702 (P008274US01) extracting first programming data for a first pixel cell of the array of pixel cells from the pixel array programming map; extracting second programming data for a second pixel cell of the array of pixel cells from the pixel array programming map; configuring a first light measurement operation at the first pixel cell based on the first programming data; configuring a second light measurement operation at the second pixel cell based on the second programming data; and generating an image frame based on digital pixel data output by at least one of the first pixel cell or the second pixel cell, wherein at least one of the first or second light measurement operations comprises disabling generation of digital pixel data from the respective first or second pixel cell”. Therefore, as discussed above, claim 20 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. H. Reyserhove et al., US 2020/0195828 A1 – it includes one common inventor and the same assignee. It teaches some of the limitations of the instant application; however, it was filed afterwards the instant application and therefore, it does nor qualify as a prior art. It teaches an apparatus comprising: an array of pixel cells, wherein each pixel cell of the array of pixel cells includes: a memory to store pixel-level programming data and measurement data; and light measurement circuits configured to, based on the pixel-level programming data from the memory, perform a light measurement operation to generate the measurement data, and to store the measurement data at the memory; and a peripheral circuit configured to: receive a pixel array programming map including pixel-level programming data targeted at each pixel cell; extract the pixel-level programming data from the pixel array programming map; and transmit the pixel-level programming data to each pixel cell of the array of pixel cells for storage at the memory of the each pixel cell and to individually control the light measurement operation and a generation of the measurement data at the each pixel cell.
2. H. Zhu et al., US 2021/0409625 A1 – it teaches a solid-state image sensor comprising: a plurality of pixel circuits each configured to execute detection processing of detecting whether or not a change amount of an incident light amount exceeds a predetermined threshold and outputting a detection result; an abnormal pixel determination unit configured to determine whether or not each of the plurality of pixel circuits has an abnormality, and set a pixel circuit without the abnormality to be enabled and set a pixel circuit with the abnormality to be disabled; and a control unit configured to perform control of causing the pixel circuit set to be enabled to execute the detection processing and control of fixing the detection result of the pixel circuit set to be disabled to a specific value.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697